Case 1:19-cv-24017-RNS Document 50 Entered on FLSD Docket 08/27/2020 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida

  Kathryn Potter and others,            )
  Plaintiffs,                           )
                                        )
  v.                                    ) Civil Action No. 19-24017-Civ-Scola
                                        )
  Potnetwork Holdings, Inc. and         )
  others, Defendants.                   )
                                Order of Dismissal
        The parties have dismissed this case with prejudice in accordance with
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Joint Stip. for Dismissal with
  Prejudice, ECF No. 49.) The Court directs the Clerk to close this case. All
  pending motions, if any, are denied as moot.
        Done and ordered in chambers, at Miami, Florida, on August 27, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
